NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
RAUL BENCOMO,
Petiti0ner,
v.
DEPARTMENT OF HOMELAND SECURITY,
Respondent. `
2011-3106 _
Petition for review of the Merit Systems Protection
Board in case no. DAO752090332-I-1.
ON MOTION
ORDER
The Department of Homeland Security moves without
opposition to strike the joint appendix filed by Mr. Ben-
como on October 4, 2011, and permit counsel for DHS to
retrieve all filed copies for destruction In addition, DHS
provides notice of the replacement of the previously filed
joint appendix
Upon consideration thereof
IT ls 0RDER1-an THAT:

BENCOMO V. DHS
The motion is granted
2
FoR THE CoURT
 0 6  /s/ Jan Horbal3;
Date J an Horbaly
cc: Thomas G. Roth, Esq.
Clerk
Allison Kidd-Mi1ler, Esq. F"_En
H.S. COURT 0F APPEALS FOR
32 1 THE FEDERAL C|RCUlT
[1EC 0 5 2011
.lAN |'l0RBAL¥
CLERK
la